Citation Nr: 0421397	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-06 822	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected residuals of wounds to muscle groups XIII 
and XV, right, moderate, rated as wound, moderately severe, 
muscle group XIII, right.

2.  Service connection for a back disorder, claimed as 
secondary to service-connected wounds of muscle groups XIII 
and XV, right.

3.  Service connection for a pelvis disorder, claimed as 
secondary to service-connected wounds of muscle groups XIII 
and XV, right.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1999 and June 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In July 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket pursuant to 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.099(c) 
(2003).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residual 
disability of muscle wounds is characterized by a history of 
two surgeries, debridement, a three-month hospitalization, 
and, currently, some fatigue and weakness but no muscle 
atrophy.

2.  The competent and probative medical evidence of record 
preponderates against a finding that a current back disorder 
is related to the veteran's service-connected disability.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a pelvis disorder, or, if he does, that any such disorder 
is related to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
wounds to muscle groups XIII and XV, right, moderate, rated 
as wound, moderately severe, muscle group XIII, right, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.55, 4.56, 4.73, Diagnostic Codes 5313, 5315 (2003).

2.  A back disorder is not related to service-connected 
muscle group wounds.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).

3.  A pelvis disorder is not related to service connected 
muscle group wounds.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO received the veteran's claim for an increased rating 
for his service-connected gunshot wound of the right thigh in 
July 1998.

A May 1968 limited-duty profile form indicates history of 
multiple shrapnel wounds, right thigh, and the veteran was 
placed on light duty for two weeks at that time.  The RO has 
been unable to obtain the initial clinical records of 
treatment of those wounds.  At the time of his service 
separation examination in December 1968, the medical history 
form reported a "gunshot wound" to the right upper leg in 
February 1968, which was treated in Vietnam.  The December 
1968 separation examination report indicates an eight-inch 
scar in the right inguinal area and a four-inch scar on the 
right posterior thigh, with a slight decrease in strength in 
the right leg, with good peripheral pulses. 

VA examination in April 1969 reflects the veteran's history 
of being wounded by shell fragments in Vietnam, hospitalized 
in-country, then treated on the U.S.S. Repose and the U.S. 
Army Hospital, Okinawa.  The veteran was a factory worker, 
doing hard work, and stated that he was having no particular 
difficulty doing the work.  Clinical evaluation revealed no 
abnormality of the peripheral vessels, and no edema of the 
feet or ankles.  He walked well, without any limp.  There was 
a four-inch, well-healed scar on the right upper thigh, 
posterior area, near the gluteal fold, with involvement of 
the fascia, thought to be the site of entry of a missle.  
There was a six-inch-by-one-inch, irregularly-shaped scar in 
the right groin, involving the fascia, thought to be the site 
of exit of a missle.  There was no muscle atrophy.  The right 
thigh had a normal range of motion in all directions, and was 
noted to be "strong and good."  There was no nerve damage, 
and no paralysis.  X-ray films of the right hip area were 
negative.  The diagnosis was shrapnel wound, right thigh, 
with no muscle separation.  

By rating action in May 1969, the RO assigned a 30 percent 
disability rating for wounds to muscle groups XIII and XV, 
right, moderate, rated as wound, moderately severe, muscle 
group XIII, right.  This rating was made effective from the 
day following the date of the veteran's separation from 
service.

In October 1998, the veteran underwent VA examination.  He 
recounted his history of a shrapnel wound in Vietnam when an 
enemy rocket had penetrated the roof of his bunker.  He said 
his wound was debrided on a hospital ship, and he then spent 
three months in a hospital on Okinawa.  He had then 
transferred to Fort Stewart and resumed his duties as a 
helicopter mechanic.  He said he had worked for a pipe 
manufacturer after service, and was currently self-employed 
installing television towers.  The veteran stated that he had 
no feeling on the inner aspect of his right thigh.  He 
indicated he had muscle spasms in the right leg and a 
"nagging" feeling.  This bothered him more after he had 
worked, as did muscle spasms.  The veteran stated that he 
took aspirin and rested to alleviate the muscle spasms and 
the nagging feeling.  He had high blood pressure.

Clinical evaluation revealed residuals of a right thigh 
wound.  The entry point of the wound was located below the 
right buttocks on the lateral side.  The exit wound was 
within the femoral triangle on the medial side of the right 
thigh.  Varicosities were noted around the gastrocnemius 
muscle on the right side.  Dorsalis pedis pulses were noted 
bilaterally.  Posterior tibial pulses were not palpated well.  
The veteran had no edema in the leg.  He had good color in 
all extremities.  The assessment was status post thigh 
injury.  X-rays of the pelvis, the right hip, and the right 
femur showed no fracture, dislocation, or periosteal 
reaction.

In a March 2000 written statement, M.D.K., D.C., stated he 
had diagnosed the veteran with lumbar spondylosis and treated 
him for ten years for pain and lumbar dysfunction.  It caused 
difficulty on the job.  The veteran could not stoop or climb, 
without causing injury to his lower back.

In a March 2001 treatment report, M.D.K stated that all of 
the veteran's standard lower extremity muscle strengths were 
graded 5/5.  All lower extremity reflexes were normal.  The 
lower extremity dermatomes were unremarkable.  An X-ray 
report showed no evidence of organic pathology, recent 
fracture, or dislocation.  There was a moderate right lateral 
list in the lumbar spine.  In a written statement, M.D.K. 
indicated that he diagnosed the veteran with severe 
degenerative disc/joint disease, confirmed by X-rays.  For 
ten years, the veteran had complained of stiffness, muscle 
spasms, inflammation, reduced lumbar range of motion, and 
lumbar radiculitis.  Due to his in-service wound, the veteran 
had an altered gait and, subsequently, biomechanical 
instability of the lumbar spine and pelvis.  He opined that 
the veteran's lumbar spondylosis was exacerbated by this 
injury and its chronic side effects.

In April 2001, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  The veteran contended that his 
service-connected wounds to muscle groups XIII and XV were 
more chronic and severe than was reflected in the assigned 30 
percent rating.  He stated that he experienced fatigue and 
nearly chronic pain in his right knee and hip.  He also 
complained of swelling in his legs.  He stated that his 
physician had noted atrophy and deterioration on his right 
lower extremity.  He indicated that he experienced numbness 
in the area of his muscle injury.

The veteran testified that sometimes his leg did not work 
properly.  He stated that after a period of time, his right 
side gave out and he had to rely on his left side.  Other 
than taking an aspirin each day to thin his blood, he did not 
take pain medication.  He noticed his injury worsened for 
three years.  He described right-side, front thigh muscle 
cramps, especially if he worked for a long time.  He most 
noticed increased fatigue in his leg.  It interfered with his 
ability to make a living as an electrician.  The veteran 
indicated that when he was injured in service, he was 
hospitalized for a total of three months.  He said he 
underwent two operations and complete debridement.

In April 2001, the veteran raised claims for service 
connection for back and pelvis conditions, as secondary to 
his service-connected wounds.

In June 2001, the Board remanded the veteran's claim for an 
increased rating for his service-connected residuals of a 
missile wound to the right thigh, and referred the new 
service connection claims for adjudication.

In August 2001, the veteran underwent another VA examination.  
His claims file was reviewed.  The examiner recounted the 
veteran's history of shrapnel injury to his right hip and 
right groin.  The veteran reported that a 100-tablet bottle 
of aspirin typically lasted one month.  He said he had seen a 
chiropractor for ten years for back pain.  His chief 
complaint was daily low back pain.  He also suffered from 
spasms in his right thigh, which awakened him up three or 
four times a week.  The veteran denied any pain, other than 
his back pain, where it was situated on either side of the 
lower back and radiated across.

The examination revealed low back pain.  Palpation of the 
lumbar spine was normal.  Range of motion of the lumbar spine 
showed that he could do the flexion normally with lumbar 
flexion, extending to the toes normally.  Lateral bending was 
normal, and he could also rotate from 0 to 30 degrees 
bilaterally.  Tone, sensation, and reflexes were normal.  The 
gait examination showed the veteran could tandem walk and had 
a normal gait.  He walked on his heels and toes normally.

Thigh examination showed an entrance wound on the right 
gluteal region and an exit wound on the right groin.  The 
wound was healed well, with good scar formation.  There was 
no difference in the measurement of the veteran's right and 
left quadriceps.  There was no evidence of muscle wasting.  
Range of motion of the right hip and knee was normal.

The examiner detailed the veteran's physical work as an 
electrician.  He worked as a television repairman and also 
installed antenna towers, as tall as 50 feet, which required 
him to climb, using a belt and his feet to hold him in place.  
He said he used his right leg less and depended more on his 
left leg.  He felt that his right leg was weaker.  He could 
no longer work more than an hour on an antenna tower.  He 
also felt that his back was more painful, and his right leg 
had not been able to hold him on the towers.  His work 
created pain, especially at night.  He suffered from low back 
pain most of the day, and it got worse with any kind of 
lifting.

The examiner expressed the opinion that low back pain 
radiating to the right leg was not attributable to the 
veteran's service-connected missile wound residuals.  
Further, his right lower extremity pain also was also deemed 
not due to the service-connected missile wound to the thigh.  
The service-connected disability did not cause right lower 
extremity weakness, fatigability, or incoordination.  An 
addendum noted that an ultrasound of the right leg was 
normal.  An X-ray of the right hip was noted to be negative, 
and an X-ray of the lumbar spine showed degenerative joint 
disease.  The veteran denied pelvis pain, and the examiner 
stated that, even if it were present, it would not be related 
to the low back or right leg pain.

In a written statement received by the RO in March 2004, 
J.M.K., M.D., stated that ever since the veteran's injury in 
service, he had experienced some weakness of the right lower 
extremity and gave to that side.  The doctor said the veteran 
currently had degenerative disc disease and degenerative 
joint disease of the lumbar spine.  The physician opined that 
the injury which caused his right lower extremity to be 
weaker than the left one would have caused enough uneven gait 
and balance that it could have easily aggravated the problem 
with his degenerative disc disease and degenerative joint 
disease of the lumbar spine.

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing.  He stated 
that he had experienced back pain for five years.  He 
reported limited and painful motion of his back, along with 
fatigue and weakness.  He also described muscle spasms.  He 
said that it was common for his back to give way.  He said he 
needed to use his left leg more than his right.  He described 
his job working with the antenna towers, which involved a lot 
of physical work.  He noted pain on his right side.  
Degenerative arthritis had been diagnosed in his back.  As to 
his thigh condition, he noted a lack of strength in his thigh 
and swelling in his ankle.  The veteran described that, 
during his operations in service, he was given a spinal 
anesthesia and a needle broke during the procedure.

II.  Analysis

A.  Veteran Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2003 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed September 2002 
supplemental statement of the case (SSOC) and April 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the April 2003 SOC issued by the 
RO clarified what evidence would be required to establish 
entitlement to service connection and the September 2002 SSOC 
clarified what evidence would be required to establish an 
increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

The Board notes that it appears most of the veteran's service 
medical records (SMRs) are missing.  Only the veteran's entry 
and separation examinations are associated with the claims 
file.  The RO attempted to request the veteran's SMRs in 1968 
when he originally filed his claim.  The veteran then 
attempted to obtain his records from the service department, 
but was told they were unavailable, in a July 2004 letter.  
Given the repeated attempts to locate the veteran's SMRs, and 
although these attempts have been unsuccessful, the Board 
finds that VA has satisfied its duty to assist the veteran in 
obtaining these records.  Furthermore, as stated below, the 
Board accepts the veteran's account of his treatment 
following his shrapnel wound.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating for Residuals of Muscle Wound

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  When 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262.

In the present case, a review of the record discloses that 
the veteran sustained one or more shrapnel wounds in the 
right thigh in1968.  He has given a history of sustaining 
wounds to his right thigh and undergoing two operations with 
debridement.  At the time of service discharge, in December 
1968, neurological abnormalities were not reported, but the 
veteran's wounds were noted.  The Board observes that, as 
recently as August 2001, there was no objective evidence of 
measurable atrophy in the muscles of the veteran's lower 
extremities.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  The revised schedule was 
not promulgated to substantively change the criteria, but 
rather "to update this portion of the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria."  62 Fed. Reg. at 30,235.  In any 
event, because the veteran's claim for an increased rating 
was received in July 1998, the revised regulations are for 
application.

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that (a) an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal; (b) a through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged; (c) for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement; (d) under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection. 38 C.F.R. § 
4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) visible 
or measurable atrophy.  (E) adaptive contraction of an 
opposing group of muscles.  (F) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle.  (G) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. 4.55.

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no 
minimum degree of damage in order for the injury to be of 
moderate degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 
(1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain, but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under Diagnostic Code (DC) 5315, Muscle Group XV is 
evaluated, which includes adduction and flexion of the hip, 
flexion of the knee, and includes the medial thigh group.  38 
C.F.R. § 4.73, DC 5315.  A 10 percent rating is warranted for 
moderate muscle injuries.  A 20 percent rating is warranted 
for moderately severe muscle injuries, and a maximum 30 
percent rating is warranted for severe muscle injuries.   The 
Board notes here that the veteran already receives the 
maximum 30 percent rating under this diagnostic code.

Under DC 5313, Muscle Group XIII is evaluated, which includes 
extension of the hip and flexion of the knee; outward and 
inward rotation of the flexed knee; acting with rectus 
femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of the hip and knee and extension of the 
hip and knee by belt-over-pulley action at the knee joint and 
includes the posterior thigh group and hamstring complex of 
2-joint muscles: (1) biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  A 10 percent rating is warranted for 
moderate muscle injuries.  A 30 percent rating is warranted 
for moderately severe muscle injuries, and a maximum 40 
percent rating is warranted for severe muscle injuries.

The Board observes that, under the criteria governing muscle 
injuries, the 30 percent evaluation currently in effect for 
the veteran's injury of the right thigh, for residuals of 
shrapnel wounds, contemplates the presence of no more than 
moderately severe injury to Muscle Group XIII.  In order to 
warrant an increased, that is to say, 40 percent evaluation, 
severe impairment of those muscle groups would need to be 
demonstrated, as described above.

The Board notes here that some of the veteran's service 
medical records, including those detailing initial treatment 
for his shrapnel wound, have not been located, despite 
attempts by the RO and the veteran to obtain them.  However, 
to the extent that the veteran's wound treatment dictates his 
disability rating, and because the veteran engaged in combat 
with the enemy, VA will accept his description of treatment 
for this wound, because it is consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(b) 
(2003).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (VA 
will give veteran heightened benefit-of-the-doubt where 
records have been lost).

Even giving the veteran the benefit of the doubt as to his 
treatment for the wound in service, the Board finds that the 
medical evidence of record preponderates against a finding 
that the veteran's service-connected disability is severe 
under DC 5313.  While the veteran described extensive 
debridement and prolonged hospitalization, there have been no 
objective findings of muscle loss or atrophy in that area, 
either at service separation, on initial VA examination in 
1969, or at the present.  In fact, a March 2001 treatment 
record showed that his lower extremities had full and equal 
muscle strength.  Furthermore, while the veteran described 
increased fatigue and pain in that area, on examination, his 
lower extremity strength and his quadriceps muscles were 
equal bilaterally, as noted on his VA examination in August 
2001.  There was no evidence of loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.

The factual record supports a finding that neither muscle 
group XIII or XV manifests more than a moderate degreeof 
disability.  Under such circumstances, an evaluation in 
excess of the 30 percent evaluation currently in effect for 
the service-connected injury to the right thigh, for 
residuals of shell fragment wound, is not warranted.  The 
current rating has been assigned under  38 C.F.R. 4.55, on 
the basis that one of the two affected muscle groups in the 
same anatomical area may be increased by one level, i.e., to 
a rating commensurate with moderately severe disability.

In an attempt to fully evaluate the veteran's disability for 
an increased rating, the Board notes that in his August 2001 
VA examination report, he had normal range of motion of the 
right hip and knee.  Furthermore, no arthritis was found on 
X-rays in this particular area of the veteran's body.

Diagnostic Code 5250 is inapplicable because it pertains to 
ankylosis of the hip, and the veteran does not suffer from 
that disability.  38 C.F.R. § 4.71a, DC 5250.  Similarly, DCs 
5254 and 5255 are not for application.  The former entails a 
hip flail joint, and the latter deals with impairment of the 
femur.  As the evidence does not reflect such disabilities, 
DCs 5254 and 5255 are not applicable.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered. In that regard, the veteran has complained of 
pain on use of the right thigh, and other symptoms that 
include numbness.  The Board recognizes that clinicians have 
reported his complaints of pain and fatigue after working.  
However, the recent VA examination report reflects no 
objective hip or leg fatigability, incoordination, or 
weakness.  Thus, the Board finds that an additional 
evaluation for pain and limitation of function under these 
provisions is not appropriate in this instance.  The veteran 
has already been compensated consistent with his symptoms for 
impairment of the right thigh under Diagnostic Code 5315.  
Thus, he has already been compensated for painful motion and 
any functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  The Rating Schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

With respect to the scar resulting from the veteran's shell 
fragment wound to the right thigh, the Board notes that a 
separate compensable evaluation for residual scars is 
warranted under Esteban v. Brown, 6 Vet. App. at 261-62, only 
where none of the symptomatology is duplicative or 
overlapping with other service-connected disability arising 
from the same injury to the same anatomical location.  
Furthermore, under both the old and revised skin regulations, 
the veteran's scars do not warrant a compensable rating, 
because they have never been shown to be symptomatic, they 
are non-facial scars, and are well-healed, not deep, and not 
causative of limited motion.  See 67 Fed. Reg. 62,889 (Oct. 
9, 2002) (codified at 38 C.F.R. § 4.118 (2003)); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002), effective 
prior to August 30, 2002.; 38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7803 (2003).  Accordingly, the Board concludes that a 
separate compensable evaluation for scars of the right thigh 
as residuals of the service-incurred shrapnel wounds is not 
warranted.

In view of the foregoing, the Board concludes that the 
preponderance of the objective medical evidence of record is 
against the veteran's claim for a rating in excess of 30 
percent for moderately severe injury of the right thigh 
(Muscle Groups XIII and XV), as residual of shrapnel wound.  
38 U.S.C.A. §§§1155, 5107; 38 C.F.R. § 4.73, Diagnostic Codes 
5313, 5315.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.

In addition, the Board finds that the evidence does not 
present such an exceptional or usual disability picture "as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing in the record on appeal that the veteran's 
service-connected right thigh disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization, beyond that contemplated by the 30 
percent disability rating.  In the absence of such factors, 
the Board is not required to further discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

C.  Service Connection Claims

1.  Applicable Law

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

2.  Back Disorder

The veteran seeks service connection for a back disorder, 
claimed as secondary to his service-connected right upper 
extremity disability.  Medical evidence of record does show 
that the veteran suffers from a back disorder.  Beginning in 
March 2000 treatment records, the veteran complained of back 
pain and was diagnosed with lumbar spondylosis and 
degenerative disc and joint disease, per X-ray reports.  
However, in August 2001, the VA examiner opined that the 
veteran's low back pain was not attributable to his service-
connected wound residuals.  While the veteran's chiropractor 
opined in a March 2004 written statement that the veteran's 
service-connected injury caused an uneven gait and that this 
uneven gait could have easily aggravated his lumbar spine 
problem, the Board finds the VA examiner's opinion more 
persuasive.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is required to 
carefully assess medical evidence, and is not compelled to 
accept a physician's opinion.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  Although upon initial review J.M.K.'s 
March 2004 opinion appears to support the veteran's claim, a 
close reading shows that it does not.  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible that the veteran's currently 
diagnosed degenerative disc and joint disease of the spine is 
related to his service-connected disability.  The examiner 
does not factually establish or explain the sequence of 
medical causation using the facts applicable in the veteran's 
case.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  This stated opinion, then, falls short of 
the level of certainty necessary for the Board to service 
connect the veteran for a back disorder.

As noted above, the Board does not second-guess physicians as 
to their medical opinions.  Here, however, we must choose 
between two contrary views.  The VA reports are more 
probative, due to their detail and thorough analysis of the 
veteran's history.  Moreover, we observe that the veteran's 
right lower extremity has never been found by any examiner to 
have nerve damage, paralysis, X-ray abnormality, or asymmetry 
of the muscles (i.e., no atrophy from the shell fragment 
wound residuals on the right, as compared to the other side 
of the body, has been shown).  Those findings firmly support 
the medical conclusion, discussed above, against secondary 
service connection of a back or a pelvis disorder from the 
shell fragment wound. 

The Board recognizes that the veteran believes that his back 
condition is the result of his service-connected disability.  
The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
etiology of a condition.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  See also 
Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).

Thus, as the evidence preponderates against a claim for 
service connection for a back disorder, claimed as secondary 
to service-connected shrapnel wounds, the benefit-of-the-
doubt rule is inapplicable and the claim must be denied.  38 
U.S.C.A. §§ 1131, 5107(a), (b) (old and new version); 38 
C.F.R. §§ 3.303, 3.310; Gilbert, supra.


3.  Pelvis Disorder

The veteran contends that he has a disorder of the pelvis 
that should be service connected secondary to his residuals 
of shrapnel wound.  The Board recognizes the veteran's 
indication, during his July 2004 hearing that he had pain in 
his pelvic area, but it was not recorded on the VA 
examination report.  However, the veteran then stated that 
the pain was more on his hip than his pelvis.  This 
information, then, is consistent with the VA examination 
report that showed no pain in the veteran's pelvis.

The examiner noted the veteran's right lower extremity pain 
when evaluating his service-connected disability, and opined 
that it was not due to his shrapnel wound.  In an addendum, 
the examiner further noted that the veteran had no pelvic 
pain, but opined that, in any case, it would not be related 
to his service-connected muscle wound.  No other opinion is 
associated with the claims file which relates the veteran's 
complaints of pelvic pain to his service-connected wounds or 
his service.

The Board recognizes that the veteran believes that a pelvis 
condition is the result of his service-connected disability.  
The veteran's sincerity is not in question.  However, as 
noted above, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the etiology of a condition.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Routen, supra; Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).

Thus, as the evidence preponderates against a claim for 
service connection for a pelvic disorder, claimed as 
secondary to service-connected shrapnel wounds, the benefit-
of-the-doubt rule is inapplicable and the claim must be 
denied.  38 U.S.C.A. §§ 1131, 5107(a), (b) (old and new 
version); 38 C.F.R. §§ 3.303, 3.310; Gilbert, supra.


ORDER

A rating in excess of 30 percent for wounds to muscle groups 
XIII and XV, right, moderate, rated as wound, moderately 
severe, muscle group XIII, right, is denied.

Service connection for a back disorder, claimed as secondary 
to service-connected wounds of muscle groups XIII and XV, 
right, is denied.

Service connection for a pelvis disorder, claimed as 
secondary to service connected wounds of muscle groups XIII 
and XV, right, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



